Exhibit 10.17

 

 

WAIVER LETTER

 

 

July 23, 2006

 

Lexington Corporate Properties Trust

One Penn Plaza

Suite 4015

New York, NY 10119-4015

United States of America

 

Gentlemen:

 

Reference is made to (i) the Employment Agreement dated as of May 4, 2006
(“Employment Agreement”), between me and Lexington Corporate Properties Trust
(“LXP”) and (ii) that certain Agreement and Plan of Merger, dated as of July 23,
2006 (the “Merger Agreement”), by and among LXP and Newkirk Realty Trust, Inc
(“NKT”).

 

I hereby waive any rights I may have as a result of a Change of Control (as
defined in the Employment Agreement) in connection with the transactions
contemplated by the Merger Agreement, including, without limitation (1) any
payments or accelerated vesting rights pursuant to Section 6 of the Employment
Agreement and (2) any accelerated vesting or payment rights triggered upon a
change in control and set forth in any restricted stock or deferred compensation
agreement or any incentive or compensation plan, program or arrangement (the
“Waiver”).

 

This Waiver shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to any laws thereof or choice of law
principles that would require the application of the laws of any other
jurisdiction.

 

Please acknowledge your agreement with the terms of this letter agreement by
signing below.

 

Sincerely,

 

 

/s/ E. Robert Roskind

E. Robert Roskind

 

Acknowledged and Agreed to:

 

Lexington Corporate Properties Trust

 

By:/s/ Joseph S. Bonventre

Name: Joseph S. Bonventre

Title: Vice President

 



 

--------------------------------------------------------------------------------

 

WAIVER LETTER

 

 

July 23, 2006

 

Lexington Corporate Properties Trust

One Penn Plaza

Suite 4015

New York, NY 10119-4015

United States of America

 

Gentlemen:

 

Reference is made to (i) the Employment Agreement dated as of May 4, 2006
(“Employment Agreement”), between me and Lexington Corporate Properties Trust
(“LXP”) and (ii) that certain Agreement and Plan of Merger, dated as of July 23,
2006 (the “Merger Agreement”), by and among LXP and Newkirk Realty Trust, Inc
(“NKT”).

 

I hereby waive any rights I may have as a result of a Change of Control (as
defined in the Employment Agreement) in connection with the transactions
contemplated by the Merger Agreement, including, without limitation (1) any
payments or accelerated vesting rights pursuant to Section 6 of the Employment
Agreement and (2) any accelerated vesting or payment rights triggered upon a
change in control and set forth in any restricted stock or deferred compensation
agreement or any incentive or compensation plan, program or arrangement (the
“Waiver”).

 

This Waiver shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to any laws thereof or choice of law
principles that would require the application of the laws of any other
jurisdiction.

 

Please acknowledge your agreement with the terms of this letter agreement by
signing below.

 

Sincerely,

 

 

/s/ Richard J. Rouse

Richard J. Rouse

 

Acknowledged and Agreed to:

 

Lexington Corporate Properties Trust

 

By:/s/ Joseph S. Bonventre

Name: Joseph S. Bonventre

Title: Vice President

 



 

--------------------------------------------------------------------------------

 

WAIVER LETTER

 

 

July 23, 2006

 

Lexington Corporate Properties Trust

One Penn Plaza

Suite 4015

New York, NY 10119-4015

United States of America

 

Gentlemen:

 

Reference is made to (i) the Employment Agreement dated as of May 4, 2006
(“Employment Agreement”), between me and Lexington Corporate Properties Trust
(“LXP”) and (ii) that certain Agreement and Plan of Merger, dated as of July 23,
2006 (the “Merger Agreement”), by and among LXP and Newkirk Realty Trust, Inc
(“NKT”).

 

I hereby waive any rights I may have as a result of a Change of Control (as
defined in the Employment Agreement) in connection with the transactions
contemplated by the Merger Agreement, including, without limitation (1) any
payments or accelerated vesting rights pursuant to Section 6 of the Employment
Agreement and (2) any accelerated vesting or payment rights triggered upon a
change in control and set forth in any restricted stock or deferred compensation
agreement or any incentive or compensation plan, program or arrangement (the
“Waiver”).

 

This Waiver shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to any laws thereof or choice of law
principles that would require the application of the laws of any other
jurisdiction.

 

Please acknowledge your agreement with the terms of this letter agreement by
signing below.

 

Sincerely,

 

 

/s/ T. Wilson Eglin

T. Wilson Eglin

 

Acknowledged and Agreed to:

 

Lexington Corporate Properties Trust

 

By:/s/ Joseph S. Bonventre

Name: Joseph S. Bonventre

Title: Vice President

 



 

--------------------------------------------------------------------------------

 

WAIVER LETTER

 

 

July 23, 2006

 

Lexington Corporate Properties Trust

One Penn Plaza

Suite 4015

New York, NY 10119-4015

United States of America

 

Gentlemen:

 

Reference is made to (i) the Employment Agreement dated as of May 4, 2006
(“Employment Agreement”), between me and Lexington Corporate Properties Trust
(“LXP”) and (ii) that certain Agreement and Plan of Merger, dated as of July 23,
2006 (the “Merger Agreement”), by and among LXP and Newkirk Realty Trust, Inc
(“NKT”).

 

I hereby waive any rights I may have as a result of a Change of Control (as
defined in the Employment Agreement) in connection with the transactions
contemplated by the Merger Agreement, including, without limitation (1) any
payments or accelerated vesting rights pursuant to Section 6 of the Employment
Agreement and (2) any accelerated vesting or payment rights triggered upon a
change in control and set forth in any restricted stock or deferred compensation
agreement or any incentive or compensation plan, program or arrangement (the
“Waiver”).

 

This Waiver shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to any laws thereof or choice of law
principles that would require the application of the laws of any other
jurisdiction.

 

Please acknowledge your agreement with the terms of this letter agreement by
signing below.

 

Sincerely,

 

 

/s/ Patrick Carroll

Patrick Carroll

 

Acknowledged and Agreed to:

 

Lexington Corporate Properties Trust

 

By:/s/ Joseph S. Bonventre

Name: Joseph S. Bonventre

Title: Vice President

 



 

--------------------------------------------------------------------------------

 

WAIVER LETTER

 

 

July 23, 2006

 

Lexington Corporate Properties Trust

One Penn Plaza

Suite 4015

New York, NY 10119-4015

United States of America

 

Gentlemen:

 

Reference is made to (i) the Employment Agreement dated as of May 4, 2006
(“Employment Agreement”), between me and Lexington Corporate Properties Trust
(“LXP”) and (ii) that certain Agreement and Plan of Merger, dated as of July 23,
2006 (the “Merger Agreement”), by and among LXP and Newkirk Realty Trust, Inc
(“NKT”).

 

I hereby waive any rights I may have as a result of a Change of Control (as
defined in the Employment Agreement) in connection with the transactions
contemplated by the Merger Agreement, including, without limitation (1) any
payments or accelerated vesting rights pursuant to Section 6 of the Employment
Agreement and (2) any accelerated vesting or payment rights triggered upon a
change in control and set forth in any restricted stock or deferred compensation
agreement or any incentive or compensation plan, program or arrangement (the
“Waiver”).

 

This Waiver shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to any laws thereof or choice of law
principles that would require the application of the laws of any other
jurisdiction.

 

Please acknowledge your agreement with the terms of this letter agreement by
signing below.

 

Sincerely,

 

 

/s/ John B. Vander Zwaag            

John B. Vander Zwaag

 

Acknowledged and Agreed to:

 

Lexington Corporate Properties Trust

 

By:/s/ Joseph S. Bonventre            

Name: Joseph S. Bonventre

Title: Vice President

 



 

--------------------------------------------------------------------------------

 